Ford, Judge:
The appeal for reappraisement presently before the court raises the question of the proper dutiable value of certain piano accordions imported from Italy and entered at the port of Minneapolis, Minn.
This case is before me on an agreed set of facts which establishes that the proper basis for appraisement is the export value under section 402 (d) of the Tariff Act of 1930 and that such statutory value is $42 each, United States currency, net packed.
Upon the agreed facts of record, I find and hold that the export value, as that value is defined in section 402 (d), supra, is the proper basis of value of the merchandise in question and that such statutory value is $42 each, United States currency, net packed, and I so hold.
Judgment will be rendered accordingly.